Case: 12-15869     Date Filed: 10/18/2013   Page: 1 of 6


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-15869
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:12-cv-22164-FAM



DAVID G. KENNEDY,
on behalf of himself and all others which voluntarily join this case,

                         Plaintiff - Appellant,

versus

BELL SOUTH TELECOMMUNICATIONS, INC. (AT&T),
a Florida Corporation and its Agents entities,
SECURITAS SECURITY SERVICES (USA) INC.,
a foreign international company registered in the U.S.A.
providing security services in several States, including Florida,

                         Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (October 18, 2013)
                  Case: 12-15869       Date Filed: 10/18/2013    Page: 2 of 6


Before TJOFLAT and WILSON, Circuit Judges. *

PER CURIAM:

         David Kennedy, a pro se appellant, appeals the district court’s (1) denial of

his motion to remand this action to state court; (2) denial of his motion to recuse

the district judge presiding over his case; and (3) dismissal of his second amended

complaint with prejudice for failure to comply with Federal Rule of Civil

Procedure 10(b)’s one-claim-per-count rule. After considering the parties’ briefs,

we affirm. We address each argument in turn.

                                               I.

         After an action has been removed from state court to federal court, we

review a district court’s denial of a motion to remand to de novo. Henderson v.

Wash. Nat’l Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006). “An action in state

court may be removed to federal court when the federal courts have diversity or

federal question jurisdiction.” Id.; see 28 U.S.C. § 1441(a). The defendant must

file a notice of removal within 30 days following receipt of the initial pleading

setting forth the claim for relief. 28 U.S.C. § 1446(b). Under the “last-served”

defendant rule, now codified at 28 U.S.C. § 1446(b)(2)(B)–(C), each defendant

may “file a timely motion for removal within [30] days of receipt of service by that

individual defendant.” Bailey v. Janssen Pharmaceutica, Inc., 536 F.3d 1202,


*
    This opinion is issued by a quorum. See 28 U.S.C. § 46(d).
                                                 2
                Case: 12-15869       Date Filed: 10/18/2013       Page: 3 of 6


1204 (11th Cir. 2008). In other words, “earlier-served defendants who may have

waived their right to independently seek removal . . . may nevertheless consent to a

timely motion by a later-served defendant.” Id.

       Here, Kennedy’s state-court action alleged violations of several federal laws,

including Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§§ 2000e to 2000e–17; the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. §§ 621–634; the Equal Pay Act of 1963, 29 U.S.C. § 206(d); and Section

1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981. Therefore, the district

court had federal question jurisdiction. Kennedy served Securitas Security

Services (USA) Inc. (“Securitas”) on April 16, 2012, and Bell South

Telecommunications, Inc. (AT&T) (“Bell South”) on May 11, 2012.1 Bell South

filed its notice of removal on June 8, 2012; therefore the notice of removal was

within 30 days and timely. Because the removal was both timely and based on

federal question jurisdiction, the district court did not err in denying Kennedy’s

motion to remand the case to state court.

                                              II.

       We review a district court’s denial of a motion for recusal for abuse of

discretion. United States v. Bailey, 175 F.3d 966, 968 (11th Cir. 1999) (per


       1
         Kennedy first attempted to serve Bell South on April 16 in South Florida, but did not
perfect service because Kennedy tried to serve the company in South Florida, and it no longer
conducted business there.
                                                3
              Case: 12-15869     Date Filed: 10/18/2013   Page: 4 of 6


curiam). Under the abuse of discretion standard, we will affirm the district court’s

decision unless we “conclude that the impropriety is clear and one which would be

recognized by all objective, reasonable persons.” Id.; see 28 U.S.C. § 455(b)

(describing circumstances under which a federal judge must recuse himself). Here,

Kennedy only points to three orders by the district judge that supposedly show

bias: (1) an order denying motions by Kennedy for sanctions and objecting to the

notice of removal; (2) an order dismissing his first amended complaint without

prejudice; and (3) the order dismissing his second amended complaint with

prejudice. Our review of the record leads us to conclude that no objective,

reasonable person could question the district court’s impartiality, because each

order articulated a legitimate legal basis for the action. See In re Walker, 532 F.3d

1304, 1311 (11th Cir. 2008) (per curiam) (“Adverse rulings are grounds for appeal

but rarely are grounds for recusal . . . .). Moreover, there was no evidence of bias

from “extrajudicial sources.” Id. at 1310 (internal quotation marks omitted).

Therefore, the district court did not abuse its discretion in denying Kennedy’s

motion to recuse.

                                         III.

      A district court may sua sponte dismiss an action for failure to obey a court

order under Federal Rule of Civil Procedure 41(b). See Betty K Agencies, Ltd. v.

M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005). We review a district


                                          4
              Case: 12-15869     Date Filed: 10/18/2013    Page: 5 of 6


court’s dismissal of an action for failure to comply with a court order or the

Federal Rules of Civil Procedure for abuse of discretion. Gratton v. Great Am.

Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999) (per curiam).

      Federal Rule of Civil Procedure 8(a)(2) requires that a pleading set forth “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Rule 10(b) requires that a party “state its claims or defenses in numbered

paragraphs, each limited as far as practicable to a single set of circumstances.” We

discourage consideration of “shotgun” pleadings where the plaintiff asserts

multiple claims of relief in single counts and “it is virtually impossible to know

which allegations of fact are intended to support which claim(s) for relief.”

Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir.

1996). Although dismissal of a case for failure to comply with pleading rules “is a

severe sanction, its imposition is justified when a party chooses to disregard the

sound and proper directions of the district court.” Friedlander v. Nims, 755 F.2d

810, 813 (11th Cir. 1985).

      Kennedy’s original and amended complaints did not confine individual

claims to separate counts, incorporated hundreds of paragraphs by reference, and

generally failed to identify the factual or legal bases for many of the alleged

violations of federal law. Twice, the district court dismissed Kennedy’s complaint

without prejudice, providing Kennedy with opportunities to amend his complaint.


                                           5
                Case: 12-15869       Date Filed: 10/18/2013       Page: 6 of 6


Finally, after Kennedy’s second amended complaint failed to satisfy the district

court’s pleading requirements, the court dismissed Kennedy’s complaint with

prejudice. Although we must liberally construe pro se pleadings, Rule 41(b)

dismissal may be warranted “where there is a clear record of delay or

contumacious conduct by the plaintiff.” Hepperle v. Johnston, 590 F.2d 609, 612

(5th Cir. 1979) (internal quotation marks omitted).2 The district court repeatedly

told Kennedy how to comply with its pleading requirements, and Kennedy

repeatedly ignored those instructions. Moreover, Kennedy gave no indication that

he would be willing and able to comply if given another opportunity, but rather

insisted—and still insists—that his complaints were in substantial compliance.

Under the circumstances of this case, the district court did not abuse its discretion

in dismissing Kennedy’s second amended complaint with prejudice.

       AFFIRMED.




       2
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
to October 1, 1981.
                                                6